DETAILED ACTION
Claims 1-79 are pending. 
Priority: Haraszti(Pro Se)
Assignee: 9/27/2018

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Pro Se Notice
This Office Action is a Non-Final Action in response to the petition filed 10/18/2021.
The USPTO has re-opened prosecution concerning this case.
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. Claims 19 and 67 each contain the following limitations:
“…wherein said content symbol, said address symbol, said content symbol part and said address symbol part are represented by a polyadic content number, a polyadic address number, a polyadic content number part and a polyadic address number part, respectively; satisfying the law of representation for a polyadic number system that defines a polyadic number as the combinative sum of a plurality of positional products, and defines said positional product as a positional cypher multiplied by a polyadic basis on the power of a positional number…”. 
Claims 19-21, 67-69, 71 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
These claims are: all “means for” functions claims 37-47, 56, 59, 60-62, 64 65, 66, 70, 72, 74, 75, 79.
Claims 37-39, 41-47, 64-65, 74 contain the term “symbol transformer means for” which contain structural elements such as the “symbol transformer machine” relevant to the art as explained in para. 0087, 0089-0090 as represented in Haraszti(20200285574).
Claims 38-41 contain the term “input means for” and/or “output means for” which contain structural elements relevant to the art(symbol transformer machine is a computer) as explained in para. 0087-0089 as represented in Haraszti(20200285574).
Claims 56 contain the term “conveyor line means” which contain structural elements relevant to the art(symbol transformer machine is a computer) as explained in para. 0107-0108 as represented in Haraszti(20200285574).
Claims 59-60, 74-75 contain the term “memory means”, “decoder means”, “encoder means” which contain structural elements relevant to the art(symbol transformer machine is a computer) as explained in para. 0107-0108 as represented in Haraszti(20200285574).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Particularly claims 1, 2, 5, 37, 76 contain terms “content addressable reverse read(s)” or “reverse order”, however the specification of the PG PUB(20200285574) para. 0050, 0136 where “associating, coupling and transforming content symbol and address symbol” in reverse order. There is no disclosure of a “content addressable reverse read” which under broadest reasonable interpretation(MPEP 2173.01) would be an explicit, atomic command.  In light of the specification, the meaning is read(s) in reverse order. 
Claims 3-4, 6-36, 38-75, 77-79 are dependent claims that also inherit the rejection and would be resolved if the parent claims were corrected. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 66 recites the limitation "said plurality of said dissector-separate means and said combiner-integrator " in the first two lines.  There is insufficient antecedent basis for this limitation in the claim. Please replace “said” with “the”.
Claim 70 recites the limitation "said dissector-separator means and said combiner-integrator means" in the first two lines.  There is insufficient antecedent basis for this limitation in the claim. Please replace “said” with “the”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14, 18, 22-24, 26-45, 47-52, 57, 59, 61, 63,  72, 74, 75, 77, 78, 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izenberg et al.(10509764), and further in view of Buchmann et al.(20090006782), and further in view of Mediratta(20090083499).

As per claim 1, Izenberg discloses:
A method of using a symbol transformer machine to perform information storage and memory functions, including but not limited to program or write, store and memorize, normal read or content addressable read(Izenberg, [Col. 3 lines 5-9 --  Each active RDMA transaction (e.g., RDMA read, RDMA write, etc.) can be identified using transaction ID. Certain example RDMA implementations are not protocol specific and can be implemented for standard and/or non-standard RDMA protocols.], [Col. 4 lines 12-17 -- some examples, low latency memory operations over a computer network can be performed including: RDMA read, RDMA write, RDMA write with immediate value, atomic fetch and add, atomic compare and swap, and other suitable RDMA options over different forms of physical network connections.]);
and with pluralities of the symbols of content symbols, address symbols, content symbol parts and address symbol parts(Izenberg, [Col. 4 lines 37-42 -- RDMA commands issued using one or more appropriate protocols can specify addresses and spans of data for which to read and write between two or more hosts.], [Col. 11 lines 43-54 -- the RDMA header 325 can include data regarding queue numbers, connection identifiers, transaction identifiers, packet sequence numbers, message sequence numbers, RDMA commands, RDMA op codes, keys, protection data, memory keys, memory addresses, message length and size data (e.g., describing the complete length of the associated RDMA operation]);
for greatly reducing, in comparison to the prior art, the number of memory elements, the number of constituent elements in and the complexity of information storage and memory machines(intended use);
 whereby the characteristics of operational speed, power consumption, reliability, radiation hardness, size, weight and cost of said information storage and memory machines, and of systems incorporating said information storage and memory machines greatly improve,(intended use);
 comprising the steps of:
 (a) providing said symbols for something standing for or suggesting something else by reason of association, convention, relationship or resemblance(Izenberg, [Col. 4 lines 37-42 -- RDMA commands issued using one or more appropriate protocols can specify addresses and spans of data for which to read and write between two or more hosts.]); 
(b) applying said content symbol, for information standing for or suggesting a thing or a function to store and memorize(Izenberg, [Fig. 9, Col. 17, lines 60-65 -- Packets encoded in the illustrated RDMA protocol can include a base transport header 910 and an extended transport header 950. As shown in FIG. 9, a number of fields in the RDMA packet headers 910 and 950 are mapped to a generic table 970 of generic commands and parameters.]);
 (c) applying said address symbol for information standing for or suggesting an address for the location of said content symbol(Izenberg, [Col. 17 lines 60-65 -- Two words of virtual address in the extended transport header 950 are mapped to 8 bytes of address space for the generic command field. ]);
 (d) using said symbol transformer machine to perform said information storage and memory functions, including but not limited to said operations, by creating associations, couplings and transforms among and between said symbols, said content symbols, said address symbols, said content symbols parts and said address symbol parts, and by storing and memorizing said associations, couplings and transforms(Izenberg, [Col. 6 lines 26-35 --  Each of the translation tables 147 and 187 can include at least one or more of the following: a protocol table, a command field translation table, a control table, a translation/connection table, search/match logic, or a transaction/connection ID database. In some examples, the tables (e.g., the protocol table 210, the command field translation table 230, and the control table 240) perform lookups in addressable memory (e.g., with latches or flip-flops in a register file, an SRAM, or a DRAM) using an address based on a portion of their inputs.]).  
Izenberg does not explicitly disclose the following, however Buchmann discloses:
functions include both types of read operations on(Buchmann, [0077, Fig. 5 -- A read data format 550 includes an address field 551 and a data field 552 corresponding to the address lines 171 and the data lines 172.; The RAM-read-access format 560 establishes a 1:1 mapping between the read data format 550 and the RAM-read-access data format 560. A CAM/TCAM-read-access format 570 is provided for a memory read access of the second memory access unit 140. ]);
Therefore it would have been obvious to person of ordinary skill at the time of filing to incorporate the features of Buchmann into the system of Izenberg for the benefit of The apparatus is configured to increase the total memory throughput, thus accessing the memory device in an efficient manner.
Izenberg does not explicitly disclose the following, however Mediratta discloses: 
Content addressable read is a content addressable reverse read(Mediratta, [0002 -- The read access to the items may be in the order in which the items were stored, in which case the storage structure is referred to as a first-in-first-out (FIFO). As another example, the read access may be in the reverse order of the stored order, in which case the storage structure is referred to as a last-in-first-out (LIFO).], [Fig. 4 --  For example, in the example described in step 305 above, if the desired access order is FIFO, by concatenating the sender-receiver pair identification ("SRA") with the item count of the first item according to the desired access order ("01" in the example since the desired access order is FIFO), the first identifier "SRA01" may be generated. On the other hand, in the case of LIFOs, the first identifier equals the identifier used to store the last item stored/received thus far (as a function of time), and accordingly may equal the value of write key of FIG. 3.], [0062 -- Also, when supporting the FIFO model, the stored information (in column/field 513) represents both the retrieval order as well as stored information. ]);
Therefore it would have been obvious to person of ordinary skill at the time of filing to incorporate the features of Mediratta into the system of Izenberg for the benefit of the structure providing enhanced access to a stored item, and enhances search capabilities in the content addressable memory to provide the desired access order.

As per claim 2, the rejection of claim 1 is incorporated, in addition Izenberg discloses:
wherein using said symbol transformer machine to perform said program or write operation, further comprising the steps of
 (e) receiving said symbol, said content symbol and said address symbol(Izenberg, [Fig. 5 -- The hardware accelerator can use a relatively limited size and relatively faster memory to save information for only currently active transactions. Each active RDMA transaction (e.g., RDMA read, RDMA write, etc.) can be identified using transaction ID.]);
Izenberg does not explicitly disclose the following, however Mediratta discloses:
 (f) associating, coupling and transforming said content symbol with and to said address symbol, or doing so in reverse order(Mediratta, [0022 -- The read access to the items may be in the order in which the items were stored, in which case the storage structure is referred to as a first-in-first-out (FIFO). As another example, the read access may be in the reverse order of the stored order, in which case the storage structure is referred to as a last-in-first-out (LIFO).], [Fig. 4 --  For example, in the example described in step 305 above, if the desired access order is FIFO, by concatenating the sender-receiver pair identification ("SRA") with the item count of the first item according to the desired access order ("01" in the example since the desired access order is FIFO), the first identifier "SRA01" may be generated. On the other hand, in the case of LIFOs, the first identifier equals the identifier used to store the last item stored/received thus far (as a function of time), and accordingly may equal the value of write key of FIG. 3.], [0062 -- Also, when supporting the FIFO model, the stored information (in column/field 513) represents both the retrieval order as well as stored information. ]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Mediratta into the system of Izenberg for the benefit of the structure provides enhanced access to a stored item, and enhances search capabilities in the content addressable memory to provide the desired access order. 

As per claim 3, the rejection of claim 1 is incorporate, in addition Izenberg discloses:
 wherein using said symbol transformer machine to perform said store and memorize operation, further comprising the step of (g) storing and memorizing of associations, couplings and transforms formed between and among said content symbols and said address symbols(Izenberg, [Col. 10 lines 45-50 --  Thus, read, write, move, copy, and other suitable RDMA commands expressed in a specific format in the RDMA packets can be translated to a generic control format, thereby allowing the same hardware to support two or more RDMA protocols]).

As per claim 4, the rejection of claim 1 is incorporate, in addition Izenberg discloses:
wherein using of said symbol transformer machine to perform said normal read operation further comprising the steps of (h) receiving said address symbol; (i) providing said content symbol associated, coupled and transformed with and to received said address symbol; (j) outputting said content symbol(Izenberg, [Col. 18 lines 37-45 -- For example, control information such as control information 215 generated from the protocol index 205 can be applied to a field extraction circuit to generate commands and command fields for processing of the RDMA packets. The generated command field and protocol index can be applied to a control table, which can be implemented as a memory in order to generate control information for processing the RDMA command specified in the RDMA packet]).

As per claim 5, the rejection of claim 1 is incorporate, in addition Izenberg does not disclose the following, however Mediratta discloses:
wherein using of said symbol transformer machine to additionally or alternatively perform said content addressable read operations(Mediratta, [0046 -- Assuming the items are stored as described above with respect to FIG. 3 and a desired FIFO retrieve order, the read key is set to the first identifier (of step 305). For example, in the example described in step 305 above, if the desired access order is FIFO, by concatenating the sender-receiver pair identification ("SRA") with the item count of the first item according to the desired access order ("01" in the example since the desired access order is FIFO), the first identifier "SRA01" may be generated]); 
symbol transformer performing reversed read operations,(Mediratta, [0046 -- On the other hand, in the case of LIFOs, the first identifier equals the identifier used to store the last item stored/received thus far (as a function of time), and accordingly may equal the value of write key of FIG. 3.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Mediratta into the system of Izenberg for the benefit of the structure provides enhanced access to a stored item, and enhances search capabilities in the content addressable memory to provide the desired access order. 

As per claim 6, the rejection of claim 1 is incorporate, in addition Izenberg discloses:
wherein said symbols, said content symbol, and said address symbol are in one or a plurality of the symbol classes, comprising: number; numeral; cypher; letter; image; sign; signal; function; mathematical expression; physical expression; wave; frequency; timing; energy; power; electric-electronic quality and quantity; magnetic quality and quantity; light quality and quantity; sound quality and quantity; mechanical quality and quantity; thermal quality and quantity; kinetic quality and quantity; material quality and quantity; nuclear quality and quantity; biological quality and quantity; radiation quality and quantity; for using a variety and combination of symbol representation, whereby the application area of said method and symbol transformer machine expands(Izenberg, [Col. 6 lines 28-40 -- (32) Each of the translation tables 147 and 187 can include at least one or more of the following: a protocol table, a command field translation table, a control table, a translation/connection table, search/match logic, or a transaction/connection ID database. In some examples, the tables (e.g., the protocol table 210, the command field translation table 230, and the control table 240) perform lookups in addressable memory (e.g., with latches or flip-flops in a register file, an SRAM, or a DRAM) using an address based on a portion of their inputs. In some examples, additional logic is included with the tables (e.g., to modify input to an address for accessing a memory. In some examples one or more of the translation tables 147 and 187 are implemented with a content addressable memory (CAM) or ternary content addressable memory (TCAM).]]).
As per claim 7, the rejection of claim 1 is incorporate, in addition Izenberg discloses:
wherein said symbols, said content symbol and said address symbol are represented by one or a plurality of codes, where a code is a system of symbols, for further reducing the complexity of said machine and said operations, whereby said characteristics greatly improve(Izenberg, [Fig. 2, 200 -- FIG. 2 is a block diagram 200 illustrating data flow in an RDMA controller configured to use a number of tables can be used to extract data from received RDMA packets, including the use of a number of tables implemented using memory or registers and additional logic circuitry (e.g., fixed or reconfigurable logic circuits) in order to convert data specified in a particular, specific RDMA protocol to a generic RDMA command format.]).
As per claim 8, the rejection of claim 1 is incorporate, in addition Izenberg discloses:
wherein said symbols, said content symbol and said address are represented by one or a plurality of numbers in one or a plurality of number systems, for further reducing the number of memory and constituent elements and the complexity of said machine and the complexity of said operations, whereby said characteristics greatly improve(Izenberg, [Fig. 2, 200 -- FIG. 2 is a block diagram 200 illustrating data flow in an RDMA controller configured to use a number of tables can be used to extract data from received RDMA packets, including the use of a number of tables implemented using memory or registers and additional logic circuitry (e.g., fixed or reconfigurable logic circuits) in order to convert data specified in a particular, specific RDMA protocol to a generic RDMA command format.]).
As per claim 9, the rejection of claim 8 is incorporate, in addition Izenberg discloses:
wherein said number system is the decimal number system, having ten cyphers representing 0, 1, 2, 3, 4, 5, 6, 7, 8 and 9, for conforming with human computing and data processing traditions, for reducing and eliminating encoding, decoding and other symbol conversion processes, and for simplifying said operations, whereby said characteristics further improve(Izenberg, [Col. 2 lines 50-55 --  In some examples of the disclosed technology, RDMA functionality is provided by combining a host executing instructions for RDMA software applications and a dedicated hardware accelerator, where the host has access to substantially all RDMA connection context (e.g., configuration, status, state machine, counters, etc.) and a hardware accelerator stores information for a reduced set of currently active transactions.], [Col. 4 lines 35-40 -- Application programs are hosted by operating systems that are executed using the processors. In some examples, a hypervisor supports operation of one or more operating systems and/or virtual machines on a host. RDMA commands issued using one or more appropriate protocols can specify addresses and spans of data for which to read and write between two or more hosts; applications represent data in decimal form] ).
As per claim 10, the rejection of claim 8 is incorporate, in addition Izenberg discloses:
wherein said number system is the binary number system, having two cyphers representing 0 and 1, for complying with prior art computing and data processing standards, for reducing and eliminating encoding, decoding and other symbol conversion processes, and for simplifying said operations, whereby said characteristics further improve(Izenberg, [Fig. 3 --  For example, the RDMA header 325 can include data regarding queue numbers, connection identifiers, transaction identifiers, packet sequence numbers, message sequence numbers, RDMA commands, RDMA op codes, keys, protection data, memory keys, memory addresses, message length and size data (e.g., describing the complete length of the associated RDMA operation, for example as a number of bytes or a number of packets), host number, host identifier, Internet Protocol (e.g. IPv4 or IPv6) addresses, and other suitable data.; binary numbers are essential in an computer system; (Microsoft Computer Dictionary, Fifth Edition, pg 57: the binary number system is at the heart of digital computing.; Based on MPEP 2131.01 )]).

As per claim 11, the rejection of claim 1 is incorporate, in addition Izenberg discloses:
wherein using of said symbol of transformer machine further includes performing said operations on and with said symbol parts, said content symbol part and said address symbol parts, for further reducing the number of memory and constituent elements and the complexity of said machine, whereby said characteristics greatly improve(Izenberg, [Fig. 6 --  The command field translation table 645 can then translate RDMA commands detected from the RDMA header to generic RDMA commands based on the received control information 630 as well as information extracted from the RDMA fields. For example, information regarding the location and size of fields can be extracted from an RDMA header, along with information describing actual RDMA operations.]).
As per claim 12, the rejection of claim 1 is incorporate, in addition Izenberg discloses:
comprising the step of (n) dissecting and separating said content symbol to a plurality of content symbol parts(Izenberg, [Fig. 5 -- FIG. 5 is a block diagram 500 outlining data flow as can be used in certain exemplary apparatus and methods for detecting transaction identifiers and selecting from a list of active transactions, as can be performed in certain examples of the disclosed technology. As shown in FIG. 5, an extracted RDMA header 510 is applied an RDMA parsing engine 520 which generates control information 525 for a selected RDMA command.]).
As per claim 14, the rejection of claim 1 is incorporate, in addition Izenberg discloses:
 further comprising the step of (p) using said symbol transformer machine or performing said operations with and on a plurality of said content symbol parts and said address symbol parts(Izenberg, [Fig. 7 -- For example, an RDMA read command for a large range of addresses could be converted to two generic commands, each implementing a read of two portions of the large range of addresses specified by the RFMA read command. In another example, a single received RDMA operations specifies both read and validation operations. This single received RDMA command can be converted to separate generic commands (and corresponding attributes) for performing the read and validation operations. Whether to convert a received RDMA command to multiple generic commands can be determined by the hardware implementing the underlying generic RDMA controller.]).
As per claim 18, the rejection of claim 1 is incorporate, in addition Izenberg discloses:
wherein the number of said content symbol parts and the number of said address symbol parts is the same, for further reducing the complexity of said symbol transformer machine, whereby said characteristics further improve(Izenberg, [Fig. 10 -- For example, an RDMA read command for a large range of addresses could be converted to two generic commands, each implementing a read of two portions of the large range of addresses specified by the RFMA read command. In another example, a single received RDMA operations specifies both read and validation operations. This single received RDMA command can be converted to separate generic commands (and corresponding attributes) for performing the read and validation operations. Whether to convert a received RDMA command to multiple generic commands can be determined by the hardware implementing the underlying generic RDMA controller.]);

As per claim 22, the rejection of claim 1 is incorporate, in addition Izenberg discloses:
wherein the using of said symbol transformer machine further includes converting a first symbol, standing for or suggesting a specific thing or function, to a second symbol, standing for or suggesting the same specific thing or function as the first symbol presentments do, for simplifying said operations and reducing the number of memory and constituent elements of said machine, whereby said characteristic further improve(Izenberg, [Col. 5 lines 30-40 -- The RDMA controller 140 further includes one or more translation tables 147 that store data used to perform the generic RDMA operations. For example, the tables 147 can store control and command information used to perform the disclosed RDMA operations that can be accessed by specifying a protocol index that indicates which RDMA protocol is being translated. While any suitable memory technology can be used to implement the translation tables 147, it will be more typical that the tables will be implemented with memory technology having properties desirable in performing generic RDMA operations with the RDMA controller 140. ]).
As per claim 23, the rejection of claim 1 is incorporate, in addition Izenberg discloses:
 further comprising the step of (s) converting said content symbol, or said content symbol part, or a combination of the content symbol presentments(Izenberg, [Fig. 10 -- At process block 1030, the protocol index derived at process block 1020 is applied to generate generic RDMA commands from header information in the received RDMA packets. For example, control information such as control information 215 generated from the protocol index 205 can be applied to a field extraction circuit to generate commands and command fields for processing of the RDMA packets. ]).
As per claim 24, the rejection of claim 1 is incorporate, in addition Izenberg discloses:
further comprising the step of (t) converting said address symbol, or said address symbol part, or a combination of the content symbol presentments(Izenberg, [Fig. 10 -- At process block 1030, the protocol index derived at process block 1020 is applied to generate generic RDMA commands from header information in the received RDMA packets. For example, control information such as control information 215 generated from the protocol index 205 can be applied to a field extraction circuit to generate commands and command fields for processing of the RDMA packets. ]);
As per claim 26, the rejection of claim 1 is incorporate, in addition Izenberg discloses:
 wherein the using of said symbol transformer machine further includes storing a plurality of said symbols, said symbol parts, or a combination of the symbol presentments, for supplementing and taking part in said operations, providing symbol presentments and timing to said machine advantageous to perform said operations, and for reducing the number of said memory and constituent elements and the complexity of said machine, whereby said characteristics improve(Izenberg, [Fig. 5, Fig. 10, Fig. 11 -- At process block 1010, one or more RDMA packets are received via a network adapter (e.g., network adapter 165). At process block 1020, the packets can be controlled with the aid of an RDMA controller in order to derive a protocol index that identifies an RDMA protocol in which the RDMA packets were encoded. ]).
As per claim 27, the rejection of claim 1 is incorporate, in addition Izenberg discloses:
further comprising the step of (u) storing a plurality of said content symbols, said content symbol parts, or a combination of the symbol presentments(Izenberg, [Col. 6 lines 27-31 --  In some examples, the tables (e.g., the protocol table 210, the command field translation table 230, and the control table 240) perform lookups in addressable memory (e.g., with latches or flip-flops in a register file, an SRAM, or a DRAM) using an address based on a portion of their inputs.], [Col. 18 lines 8-10 --  The decoded generic commands and parameters can be stored in, for examples, the protocol table 210, the command field translation table 230, the control table 240, and other suitable tables used to perform generic RDMA commands.], [Col. 17 lines 9-17 -- As shown in FIG. 8, a plurality of multiplexers 810 is arranged to receive data derived from RDMA packets, including, for example, header information extracted from RDMA fields, as well as data stored in the RDMA packet data payload. ]).
As per claim 28, the rejection of claim 1 is incorporate, in addition Izenberg discloses:
further comprising the step of (v) storing a plurality of said address symbol, said address symbol parts, or a combination of the symbol presentments(Izenberg, [Col. 18 lines 8-10 --  The decoded generic commands and parameters can be stored in, for examples, the protocol table 210, the command field translation table 230, the control table 240, and other suitable tables used to perform generic RDMA commands.], [Col. 17 lines 1-5 -- FIG. 8 is a diagram 800 outlining an example circuit that can be used to perform generic RDMA operations such as RDMA field modification, address generation, data translation, and other suitable calculations for implementing disclosed RDMA operations. The illustrated circuit can be reconfigurable, for example the circuit can be reconfigured to implement a plurality of RDMA protocols prior to initiating a number of RDMA transactions, or the circuit can be reconfigured during processing of received RDMA packets.]).
As per claim 29, the rejection of claim 1 is incorporate, in addition Izenberg discloses:
 further comprising application of any and all of the plurality of said steps, in any combination to and in any apparatus, for specializing, improving and optimizing said characteristics, whereby the performance, reliability, manufacturing, quality, cost and other parameters improve(Izenberg, [Fig. 8 --  FIG. 8 is a diagram 800 outlining an example circuit that can be used to perform generic RDMA operations such as RDMA field modification, address generation, data translation, and other suitable calculations for implementing disclosed RDMA operations. The illustrated circuit can be reconfigurable, for example the circuit can be reconfigured to implement a plurality of RDMA protocols prior to initiating a number of RDMA transactions, or the circuit can be reconfigured during processing of received RDMA packets. ]).
As per claim 30, the rejection of claim 1 is incorporate, in addition Izenberg discloses:
wherein said apparatus is a system(Izenberg, [Fig. 1 -- FIG. 1 is block diagram 100 of a suitable system environment in which certain examples of the disclosed technology can be implemented. The system includes an RDMA source system 110 and an RDMA target system 150 that are configured to communicate with each other via a computer network 190. ]);
As per claim 31, the rejection of claim 1 is incorporate, in addition Izenberg discloses:
wherein said apparatus is a computing system(Izenberg, [Fig. 1 -- FIG. 1 is block diagram 100 of a suitable system environment in which certain examples of the disclosed technology can be implemented. The system includes an RDMA source system 110 and an RDMA target system 150 that are configured to communicate with each other via a computer network 190. ]);
As per claim 32, the rejection of claim 1 is incorporate, in addition Izenberg discloses:
wherein said apparatus is a data processing system(Izenberg, [Fig. 1 -- FIG. 1 is block diagram 100 of a suitable system environment in which certain examples of the disclosed technology can be implemented. The system includes an RDMA source system 110 and an RDMA target system 150 that are configured to communicate with each other via a computer network 190. ]);
As per claim 33, the rejection of claim 1 is incorporate, in addition Izenberg discloses:
wherein said apparatus is a telecommunication system(Izenberg, [Col. 4 lines 20-25 --  The physical media supported for performing RDMA operations includes wired connections (e.g., megabit or gigabit Ethernet, Infiniband, Fibre Channel over electrical or fiber optic connections) and wireless connections, including RF connections via Bluetooth, WiFi (IEEE 802.11a/b/n), WiMax, cellular, satellite, laser, infrared and other suitable communication connections for providing a network connection for the disclosed methods.]).
As per claim 34, the rejection of claim 1 is incorporate, in addition Izenberg discloses:
wherein said apparatus is an information storage and memory system(Izenberg, [Fig. 1 -- FIG. 1 is block diagram 100 of a suitable system environment in which certain examples of the disclosed technology can be implemented. The system includes an RDMA source system 110 and an RDMA target system 150 that are configured to communicate with each other via a computer network 190. ]).

As per claim 35, the rejection of claim 1 is incorporate, in addition Izenberg discloses:
wherein said apparatus is a logic system(Izenberg, [Fig. 1 -- FIG. 1 is block diagram 100 of a suitable system environment in which certain examples of the disclosed technology can be implemented. The system includes an RDMA source system 110 and an RDMA target system 150 that are configured to communicate with each other via a computer network 190. ]).

As per claim 36, the rejection of claim 1 is incorporate, in addition Izenberg discloses:
 for providing logic functions, whereby any of said characteristics of said apparatus, said system, and said logic system improve(Izenberg, [Fig. 6 -- FIG. 6 is a block diagram 600 outlining dataflow as can be used in certain exemplary methods of performing RDMA field processing according to the disclosed technology. For example, the example system described above regarding FIG. 1 can be used to implement the field processing operations depicted in FIG. 6. ]);
As per claim 37, Izenberg discloses:
A symbol transformer machine for performing information storage and memory functions, including but not limited to operations of program or write, store and memorize, normal read(Izenberg, [Col. 3 lines 5-9 --  Each active RDMA transaction (e.g., RDMA read, RDMA write, etc.) can be identified using transaction ID. Certain example RDMA implementations are not protocol specific and can be implemented for standard and/or non-standard RDMA protocols.], [Col. 4 lines 12-17 -- some examples, low latency memory operations over a computer network can be performed including: RDMA read, RDMA write, RDMA write with immediate value, atomic fetch and add, atomic compare and swap, and other suitable RDMA options over different forms of physical network connections.]);
by changing a symbol standing for or suggesting a thing or function to another symbol standing for or suggesting another thing or function, to greatly reduce, in comparison to the prior art, the number of memory and constituent elements and the complexity of said information storage and memory machine(Izenberg, [Fig. 6 -- The field extraction circuit 640 is used to detect and translate data encoded in a particular RDMA header field format to a generic RDMA field format. The command field translation table 645 can then translate RDMA commands detected from the RDMA header to generic RDMA commands based on the received control information 630 as well as information extracted from the RDMA fields. For example, information regarding the location and size of fields can be extracted from an RDMA header, along with information describing actual RDMA operations.]);
 whereby characteristics of operational speed, power consumption, reliability, radiation hardness, size, weight and cost of said information storage and memory machines, and of apparatus incorporating such machines, greatly improve,(intended use);
 comprising at least one or a plurality of symbol transformer means for performing said information storage and memory functions, including but not limited to said operations, by creating associations, couplings and transforms between and among pluralities content symbols, said address symbols, content symbol parts and address symbol parts, in any combination of the symbol presentations, and by storing and memorizing said associations, couplings and transforms(Izenberg, [Col. 6 lines 26-35 --  Each of the translation tables 147 and 187 can include at least one or more of the following: a protocol table, a command field translation table, a control table, a translation/connection table, search/match logic, or a transaction/connection ID database. In some examples, the tables (e.g., the protocol table 210, the command field translation table 230, and the control table 240) perform lookups in addressable memory (e.g., with latches or flip-flops in a register file, an SRAM, or a DRAM) using an address based on a portion of their inputs.]);
Izenberg does not explicitly disclose the following, however Buchmann discloses:
Functions include content addressable read,(Buchmann, [0077, Fig. 5 -- A read data format 550 includes an address field 551 and a data field 552 corresponding to the address lines 171 and the data lines 172.; The RAM-read-access format 560 establishes a 1:1 mapping between the read data format 550 and the RAM-read-access data format 560. A CAM/TCAM-read-access format 570 is provided for a memory read access of the second memory access unit 140. ]));
Therefore it would have been obvious to person of ordinary skill at the time of filing to incorporate the features of Buchmann into the system of Izenberg for the benefit of The apparatus is configured to increase the total memory throughput, thus accessing the memory device in an efficient manner.
Izenberg does not explicitly disclose the following, however Mediratta discloses: 
Content addressable read is a content addressable reverse read(Mediratta, [0002 -- The read access to the items may be in the order in which the items were stored, in which case the storage structure is referred to as a first-in-first-out (FIFO). As another example, the read access may be in the reverse order of the stored order, in which case the storage structure is referred to as a last-in-first-out (LIFO).], [Fig. 4 --  For example, in the example described in step 305 above, if the desired access order is FIFO, by concatenating the sender-receiver pair identification ("SRA") with the item count of the first item according to the desired access order ("01" in the example since the desired access order is FIFO), the first identifier "SRA01" may be generated. On the other hand, in the case of LIFOs, the first identifier equals the identifier used to store the last item stored/received thus far (as a function of time), and accordingly may equal the value of write key of FIG. 3.], [0062 -- Also, when supporting the FIFO model, the stored information (in column/field 513) represents both the retrieval order as well as stored information. ]);
Therefore it would have been obvious to person of ordinary skill at the time of filing to incorporate the features of Mediratta into the system of Izenberg for the benefit of the structure providing enhanced access to a stored item, and enhances search capabilities in the content addressable memory to provide the desired access order.
As per claim 38, the rejection of claim 37 is incorporated, in addition Izenberg discloses:
comprising one or a plurality of symbol input means, coupled with, to or incorporated by said symbol transformer means, for receiving said content symbol, said address symbol, said content symbol part and said address symbol part(Izenberg, [Fig. 2 --  The control information 215 is in turn applied to a field extraction circuit 220, which includes logic for decoding an associated extracted RDMA header 225 and which generates input to a command field translation table 230. In other examples, the system does not include a command field translation table. The control information 215 can include size and offset information used to select the appropriate data (e.g., a range of bits) in the extracted RDMA header of interest for generating command fields. This enables detection of fields and command from different locations in the RDMA header, according to the detected protocol index.]).
As per claim 39, the rejection of claim 37 is incorporated, in addition Izenberg discloses:
 further comprising one or a plurality of symbol output means, coupled with, to or incorporated by said symbol transformer means, for outputting said content symbol, said address symbol, said content symbol parts and said address symbol part(Izenberg, [Col. 18 lines 37-45 -- For example, control information such as control information 215 generated from the protocol index 205 can be applied to a field extraction circuit to generate commands and command fields for processing of the RDMA packets. The generated command field and protocol index can be applied to a control table, which can be implemented as a memory in order to generate control information for processing the RDMA command specified in the RDMA packet]).
As per claim 40, the rejection of claim 37 is incorporated, in addition Izenberg discloses:
wherein said input means and said output means are combined in a united symbol input-output means, for reducing the number of constituent elements and the complexity of said machine, whereby said characteristics improve(Izenberg, [Fig. 6 – Fig. 6  is a block diagram 600 outlining dataflow as can be used in certain exemplary methods of performing RDMA field processing according to the disclosed technology. For example, the example system described above regarding FIG. 1 can be used to implement the field processing operations depicted in FIG. 6. An extracted RDMA header 610 contains a number of fields that can be used by an RDMA processing engine.]).
As per claim 41, the rejection of claim 37 is incorporated, in addition Izenberg discloses:
 further comprising a plurality of memory element means, coupled directly or indirectly with and to said input means and said output means; for storing and memorizing said associations, couplings and transforms between and among of a plurality of said content symbols, said address symbols, said content symbol parts, and said address symbol parts(Izenberg, [Fig. 6 -- FIG. 6 is a block diagram 600 outlining dataflow as can be used in certain exemplary methods of performing RDMA field processing according to the disclosed technology. For example, the example system described above regarding FIG. 1 can be used to implement the field processing operations depicted in FIG. 6. An extracted RDMA header 610 contains a number of fields that can be used by an RDMA processing engine.]).).
As per claim 42, the rejection of claim 41 is incorporated, in addition Izenberg discloses:
wherein said memory element means are programmable memory cells, machines and devices(Izenberg, [Fig. 17 --  It should also be well understood that any functionality described herein can be performed, at least in part, by one or more hardware logic components, instead of software. For example, and without limitation, illustrative types of hardware logic components that can be used include Field-programmable Gate Arrays (FPGAs), Program-specific Integrated Circuits (ASICs), Program-specific Standard Products (ASSPs), System-on-a-chip systems (SOCs), Complex Programmable Logic Devices (CPLDs), etc.]).
As per claim 43, the rejection of claim 41 is incorporated, in addition Izenberg discloses:
wherein said memories element means are write-read memory cells, machines and devices(Izenberg, [Fig. 1 --  The host 120 has access to main memory 130, which can include physical and virtual memory, including DRAM, SRAM, Flash, and/or mass storage devices.]);

As per claim 44, the rejection of claim 41 is incorporated, in addition Izenberg does not explicitly disclose the following, however Buchmann discloses:
 wherein said memory element means are fixed read-only memory cells, machines and devices(Buchmann, [Fig. 4 --  FIG. 4 illustrates a mapping of an address space 400 of the memory device 110 on the address range registers 151 of the allocation unit 150. The address space 400 includes first parts 401 that are allocated to the first memory access unit 130 and second parts 402 that are allocated to the second memory access unit 140. The address range registers 151 are provided for storing the address ranges of the first parts 401 and the second parts 402 of the address space 400. Each of the address range registers 151 is provided for storing as boundary a border address of the address ranges.]]);
Therefore it would have been obvious to person of ordinary skill at the time of filing to incorporate the features of Buchmann into the system of Izenberg for the benefit of The apparatus is configured to increase the total memory throughput, thus accessing the memory device in an efficient manner.
As per claim 45, the rejection of claim 41 is incorporated, in addition Izenberg does not explicitly disclose the following, however Buchmann discloses:
wherein said memory elements means are content addressable memory cells, machines and devices(Buchmann, [Fig. 4 --  FIG. 4 illustrates a mapping of an address space 400 of the memory device 110 on the address range registers 151 of the allocation unit 150. The address space 400 includes first parts 401 that are allocated to the first memory access unit 130 and second parts 402 that are allocated to the second memory access unit 140. The address range registers 151 are provided for storing the address ranges of the first parts 401 and the second parts 402 of the address space 400. Each of the address range registers 151 is provided for storing as boundary a border address of the address ranges.]);
Therefore it would have been obvious to person of ordinary skill at the time of filing to incorporate the features of Buchmann into the system of Izenberg for the benefit of The apparatus is configured to increase the total memory throughput, thus accessing the memory device in an efficient manner.
As per claim 47, the rejection of claim 41 is incorporated, in addition Izenberg discloses:
wherein the configuration of said plurality of symbol transformer 'means are the same or similar, for reducing complexity of said machine, whereby cost and manufacturability of said machine improve(Izenberg, [Fig. 8 --  FIG. 8 is a diagram 800 outlining an example circuit that can be used to perform generic RDMA operations such as RDMA field modification, address generation, data translation, and other suitable calculations for implementing disclosed RDMA operations. The illustrated circuit can be reconfigurable, for example the circuit can be reconfigured to implement a plurality of RDMA protocols prior to initiating a number of RDMA transactions, or the circuit can be reconfigured during processing of received RDMA packets. ]).).
As per claim 48, the rejection of claim 37 is incorporated, in addition Izenberg discloses:
wherein said machine is configured and implemented in one or a plurality of technology classes, including but not limited to digital, analog, electric, electronic, magnetic, semiconductor, optical, mechanic, sound, thermal, micro, nano, femto, transistor, atomic, subatomic, nuclear, radiation hardened, light, quantum, wave, hydraulic, biological, pervasive, macro technologies, whereby application area and flexibility of said machine expand(Izenberg, [Col. 6 lines 28-40 -- (32) Each of the translation tables 147 and 187 can include at least one or more of the following: a protocol table, a command field translation table, a control table, a translation/connection table, search/match logic, or a transaction/connection ID database. In some examples, the tables (e.g., the protocol table 210, the command field translation table 230, and the control table 240) perform lookups in addressable memory (e.g., with latches or flip-flops in a register file, an SRAM, or a DRAM) using an address based on a portion of their inputs. In some examples, additional logic is included with the tables (e.g., to modify input to an address for accessing a memory. In some examples one or more of the translation tables 147 and 187 are implemented with a content addressable memory (CAM) or ternary content addressable memory (TCAM).]).
As per claim 49, the rejection of claim 37 is incorporated, in addition Izenberg discloses:
 wherein said machine is configured to perform said operations in and with one or a plurality of codes, for reducing the complexity of said machine, whereby said characteristics improve(Izenberg, [Fig. 5 -- The identified transaction identifier is used to access an active transaction list and/or a transaction/connection identifier database 570, which stores information about active RDMA transactions, including destination and source addresses, sequence numbers of received RDMA packets, and other information that can be used to accelerate or facilitate performing an RDMA operation. Using information stored in the transaction list database 570, one or more acceleration commands for a specific transaction 580 can be generated and used to perform an RDMA transaction.]).
As per claim 50, it is similar to claim 8 and therefore the same rejection is incorporated.
As per claim 51, it is similar to claim 9 and therefore the same rejection is incorporated.
As per claim 52, it is similar to claim 10 and therefore the same rejection is incorporated.
As per claim 57, it is similar to claim 11 and therefore the same rejection is incorporated.
As per claim 59, it is similar to claim 14 and therefore the same rejection is incorporated.
As per claim 61, the rejection of claim 37 is incorporated, in addition Izenberg does not explicitly disclose the following, however Izenberg discloses:
 wherein said machine is embodied in one or a plurality of logic gate means, for performing said operations on and with pluralities of said content symbols, said address symbols, said content symbol parts and said address symbol parts, and for reducing design development and test times, whereby cost and reliability characteristics improve(Izenberg, [Fig. 2 --   Data for the control information 245 is applied to a reconfigurable field extraction unit 250 which comprises a logic circuit that is used to extract additional control and data fields from the RDMA packet which are output as extracted fields 255. In some examples, the circuit of FIG. 2 can be implemented in an integrated circuit, such as an application-specific integrated circuit (ASIC), an SoC, or in reconfigurable logic such as an FPGA.]).
As per claim 63, it is similar to claim 11 and therefore the same rejection is incorporated.
As per claim 72, the rejection of claim 37 is incorporated, in addition, Izenberg discloses:
 further comprising one or a plurality of symbol converter means, coupled directly or indirectly with and to, or incorporated by said symbol transformer means, for converting a first symbol standing for or suggesting a specific thing or function to a second symbol standing for or suggesting the same specific thing or function as said first symbol does, for converting said content symbol, address symbol, content symbol part and said address symbol part to symbol presentments advantageous to said symbol transformer means, said machine, and one or a plurality of outside receivers, and for reducing the number of said memory elements in said machine, whereby said characteristics improve(Izenberg, [Fig. 6 -- The RDMA controller 140 further includes one or more translation tables 147 that store data used to perform the generic RDMA operations. For example, the tables 147 can store control and command information used to perform the disclosed RDMA operations that can be accessed by specifying a protocol index that indicates which RDMA protocol is being translated.]).
As per claim 74, the rejection of claim 37 is incorporated, in addition, Izenberg discloses:
further comprising one or a plurality of auxiliary memory means, coupled with and to, or incorporated by said symbol transformer means, for storing and converting one or a plurality of said content symbols, said address symbols, said content symbol parts and address symbol parts to provide symbol presentments and timings advantageous to said machine,(Izenberg, [Col. 15 lines 16-22 --  These fields can be used for example, to detect and identify the connection/transaction, packet sequence, packet loss, memory protection, address and link control, and connection management. A number of different field processing components (e.g., field processing components 620 and 629) can be used to each process fields according to a different protocol.;], );
 to shorten the delay path between the source of the symbols and said symbol transformer means, and to reduce the number of and memory elements and the complexity of said machine, whereby said characteristics greatly improve([Fig. 1 --  The host 120 has access to main memory 130, which can include physical and virtual memory, including DRAM, SRAM, Flash, and/or mass storage devices.], [Col. 8 lines 20-25 -- In other words, the RDMA controller 180 can write RDMA data, and perform other RDMA options, thus bypassing the host 160, and therefore reducing processor load and memory traffic between the host 160 and the main memory.]).
As per claim 75, the rejection of claim 37 is incorporated, in addition, Izenberg discloses:
 wherein said auxiliary memory means are ordinary memory machines or devices, including but not limited to programmable, write-read, read only, random access, serial access and content addressable memories, for reducing the number of memory elements in and the complexity of said machine, whereby said characteristics further improve(Izenberg, [Fig. 17 --  It should also be well understood that any functionality described herein can be performed, at least in part, by one or more hardware logic components, instead of software. For example, and without limitation, illustrative types of hardware logic components that can be used include Field-programmable Gate Arrays (FPGAs), Program-specific Integrated Circuits (ASICs), Program-specific Standard Products (ASSPs), System-on-a-chip systems (SOCs), Complex Programmable Logic Devices (CPLDs), etc.]), [Fig. 1 --  The host 120 has access to main memory 130, which can include physical and virtual memory, including DRAM, SRAM, Flash, and/or mass storage devices.], [Col. 8 lines 20-25 -- In other words, the RDMA controller 180 can write RDMA data, and perform other RDMA options, thus bypassing the host 160, and therefore reducing processor load and memory traffic between the host 160 and the main memory.]).
As per claim 77, the rejection of claim 37 is incorporated, in addition, Izenberg discloses:
said content symbol identifier code word parts, further comprising any or all of the plurality of claimed constituent elements, in any combination to and in any apparatus, for specializing, improving and optimizing the apparatus, whereby the variety of uses, manufacturability and said characteristics improve(Izenberg, [Fig. 7 -- For example, an RDMA read command for a large range of addresses could be converted to two generic commands, each implementing a read of two portions of the large range of addresses specified by the RFMA read command. In another example, a single received RDMA operations specifies both read and validation operations. This single received RDMA command can be converted to separate generic commands (and corresponding attributes) for performing the read and validation operations. Whether to convert a received RDMA command to multiple generic commands can be determined by the hardware implementing the underlying generic RDMA controller.]).).
As per claim 78, the rejection of claim 77 is incorporated, in addition, Izenberg discloses:
for use in any system, including but not limited to computing, data processing, telecommunication, information storage and memory, logic system, and system on chip, whereby any or all of said characteristics of said system improve(Izenberg, [Col. 4 lines 20-25 --  The physical media supported for performing RDMA operations includes wired connections (e.g., megabit or gigabit Ethernet, Infiniband, Fibre Channel over electrical or fiber optic connections) and wireless connections, including RF connections via Bluetooth, WiFi (IEEE 802.11a/b/n), WiMax, cellular, satellite, laser, infrared and other suitable communication connections for providing a network connection for the disclosed methods.]).
As per claim 79, the rejection of claim 77 is incorporated, in addition, Izenberg discloses:
for performing logic functions, whereby said characteristics of said system and said logic system improve(Izenberg, [Fig. 6 -- FIG. 6 is a block diagram 600 outlining dataflow as can be used in certain exemplary methods of performing RDMA field processing according to the disclosed technology. For example, the example system described above regarding FIG. 1 can be used to implement the field processing operations depicted in FIG. 6. ]).  

Claims 13, 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Izenberg et al.(10509764), and further in view of Buchmann et al.(20090006782), and further in view of Mediratta(20090083499) and further in view of Habusha et al.(9928207).

As per claim 13, the rejection of claim 1 is incorporate, in addition Izenberg does not explicitly disclose the following, however Habusha discloses:      
further comprising the step of (o) dissecting and separating said address symbol to a plurality of address symbol parts(Habusha, [Fig. 7 --  At step 706, the peripheral device may extract one or more transaction attributes from the address, and produce a transaction address. This step may involve a configurable port. The configurable port may be configured to extract transaction attributes from the bits of the address included with the transaction. The configurable port may further be configured to produce a transaction address. In some implementations, this may include removing the attribute bits from the address. ]);                         
    Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Habusha into the system of Izenberg for the benefit of the Transaction Layer Packet (TLP) processing hints (TPH) attributes provide information to the recipient of the transaction to assist the recipient in possibly processing the transaction more quickly. The configuration management module can monitor transactions seen at the configurable port and detect information provided, during configuration of the computing system. The configurable ports can remove the attributes from the internal transaction, and generate an outgoing PCI transaction using the internal transaction and the extracted attributes. An attribute can identify the requester of the transaction, can indicate how the transaction should be handled by the recipient, and/or can provide hints to assist in faster processing of the transaction. 
As per claim 16, the rejection of claim 1 is incorporate, in addition Izenberg does not explicitly disclose the following, however Habusha discloses:
 further comprising the step of (r) combining and integrating a plurality of said address symbol parts to form said address symbol(Habusha, [Col. 18 lines lines 22-25 -- step 708, the peripheral device may generate a second transaction that includes the one or more transaction attributes and the transaction address produced at step 706. The second transaction may be a generated according to an external bus protocol. The second transaction may be generated by a configurable port.], [Col. 19, lines 30-35 -- Furthermore, the virtual machine identifier 828 may be placed at bits [39:32]. The size of the outbound transaction 836 and the placement of the attributes 826, 828 within the outbound transaction 836 may be determined by the external bus protocol. The address 820 may also be placed at its designated location in the outbound transaction 836, such as for example at bits [64:95]. The data 822 will also be attached to the outbound transaction 836. ]); 
   Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Habusha into the system of Izenberg for the benefit of the Transaction Layer Packet (TLP) processing hints (TPH) attributes provide information to the recipient of the transaction to assist the recipient in possibly processing the transaction more quickly. The configuration management module can monitor transactions seen at the configurable port and detect information provided, during configuration of the computing system. The configurable ports can remove the attributes from the internal transaction, and generate an outgoing PCI transaction using the internal transaction and the extracted attributes. An attribute can identify the requester of the transaction, can indicate how the transaction should be handled by the recipient, and/or can provide hints to assist in faster processing of the transaction. 
Claims 15, 17, 53-55, 66, 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izenberg et al.(10509764), and further in view of Buchmann et al.(20090006782), and further in view of Mediratta(20090083499) and further in view of Izenberg II(20150081726).

As per claim 15, the rejection of claim 1 is incorporate, in addition Izenberg does not explicitly disclose the following, however Izenberg II discloses:
 comprising the step of (q) combining and integrating a plurality of said content symbol parts to form said content symbol(Izenberg II, [Fig. 6 -- It includes (A) a configurable splitter engine 610 that separates the header form the data (this configurable splitting engine can be included in EPE 121 ore receiving information about the locations of headers from EPE 121), (b) a programmable header builder 640 that builds new headers for the segmented packet, (c) memory modules 620 and 630 for storing headers and data respectively, and (d) generic packet assembler 650 that combines the new header and data into a new valid packet.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Izenberg II into Izenberg for the benefit of the system allows a segmentation engine that is programmable, handles a dynamic network environment, is flexible to support multi protocols simultaneously, supports any known, proprietary and future protocols, is capable of supporting multi-layer encapsulation without increasing complexity of implementation, provides efficient software offload, requires small silicon area and has a low power consumption. The system supports data center ethernet (DCE) added support for priority-based flow control (PFC) to support drop-less Ethernet on certain traffic classes only and enable native FC-o-Ethernet and RDMA-over-Ethernet(RoCE), so that Ethernet standards committee is added support for priority-flow control, thus enabling flow control on selected traffic classes, while allowing normal behavior without flow control on Ethernet traffic.

As per claim 17, the rejection of claim 1 is incorporate, in addition Izenberg does not explicitly disclose the following, however Izenberg II discloses:
wherein the size of said content symbol parts and said address symbol parts is the same, for further reducing the number of memory elements and the complexity of said symbol transformer machine, whereby said characteristics further improve(Izenberg II, [0108 -- The segmentation engine stores the original header and generates new header for each transmitted packet, the original packet data is segmented to multiple packets based on the configured Maximum Segment Size (MSS). The new headers and segmented data are packetized to generate new packets for transmission.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Izenberg II into the system of Izenberg for the benefit of  The system allows a segmentation engine that is programmable, handles a dynamic network environment, is flexible to support multi protocols simultaneously, supports any known, proprietary and future protocols, is capable of supporting multi-layer encapsulation without increasing complexity of implementation, provides efficient software offload, requires small silicon area and has a low power consumption. The system supports data center ethernet (DCE) added support for priority-based flow control (PFC) to support drop-less Ethernet on certain traffic classes only and enable native FC-o-Ethernet and RDMA-over-Ethernet(RoCE), so that Ethernet standards committee is added support for priority-flow control, thus enabling flow control on selected traffic classes, while allowing normal behavior without flow control on Ethernet traffic. 
As per claim 53, the rejection of claim 37 is incorporated, in addition, Izenberg does not explicitly disclose the following, however Izenberg II discloses:
 wherein said machine is configured to perform said operations on and with a plurality of signals of conveyable and detectable physical quantities and qualities, comprising pluralities of content signals, address signals, content signal parts and address signal parts representing pluralities of said content symbols, said address symbols, said content symbol parts and said address symbol parts, for reducing number of constituent element and the complexity of said machine, whereby said characteristics improve(Izenberg II, [0111 -- It includes (A) a configurable splitter engine 610 that separates the header form the data (this configurable splitting engine can be included in EPE 121 ore receiving information about the locations of headers from EPE 121), (b) a programmable header builder 640 that builds new headers for the segmented packet]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Izenberg II into the system of Izenberg for the benefit of  The system allows a segmentation engine that is programmable, handles a dynamic network environment, is flexible to support multi protocols simultaneously, supports any known, proprietary and future protocols, is capable of supporting multi-layer encapsulation without increasing complexity of implementation, provides efficient software offload, requires small silicon area and has a low power consumption. The system supports data center ethernet (DCE) added support for priority-based flow control (PFC) to support drop-less Ethernet on certain traffic classes only and enable native FC-o-Ethernet and RDMA-over-Ethernet(RoCE), so that Ethernet standards committee is added support for priority-flow control, thus enabling flow control on selected traffic classes, while allowing normal behavior without flow control on Ethernet traffic. 
As per claim 54, the rejection of claim 53 is incorporated, in addition, Izenberg discloses:
 wherein said signals are digital signals(Izenberg, [Fig. 5 -- In some examples, low latency memory operations over a computer network can be performed including: RDMA read, RDMA write, RDMA write with immediate value, atomic fetch and add, atomic compare and swap, and other suitable RDMA options over different forms of physical network connections. The physical media supported for performing RDMA operations includes wired connections (e.g., megabit or gigabit Ethernet, Infiniband, Fibre Channel over electrical or fiber optic connections) and wireless connections, including RF connections via Bluetooth, WiFi (IEEE 802.11a/b/n), WiMax, cellular, satellite, laser, infrared and other suitable communication connections for providing a network connection for the disclosed methods. Examples of suitable RDMA protocols that can be adapted for communication according to the disclosed technologies include, without limitation: Infiniband, RDMA over Converged Ethernet (RoCE), iWARP, and other suitable communication protocols including other open and proprietary communication protocols.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Izenberg II into the system of Izenberg for the benefit of  The system allows a segmentation engine that is programmable, handles a dynamic network environment, is flexible to support multi protocols simultaneously, supports any known, proprietary and future protocols, is capable of supporting multi-layer encapsulation without increasing complexity of implementation, provides efficient software offload, requires small silicon area and has a low power consumption. The system supports data center ethernet (DCE) added support for priority-based flow control (PFC) to support drop-less Ethernet on certain traffic classes only and enable native FC-o-Ethernet and RDMA-over-Ethernet(RoCE), so that Ethernet standards committee is added support for priority-flow control, thus enabling flow control on selected traffic classes, while allowing normal behavior without flow control on Ethernet traffic. 
As per claim 55, the rejection claim 53 is incorporated, in addition Izenberg discloses:
Wherein said signals are analog signals(Izenberg, [Fig. 5 -- In some examples, low latency memory operations over a computer network can be performed including: RDMA read, RDMA write, RDMA write with immediate value, atomic fetch and add, atomic compare and swap, and other suitable RDMA options over different forms of physical network connections. The physical media supported for performing RDMA operations includes wired connections (e.g., megabit or gigabit Ethernet, Infiniband, Fibre Channel over electrical or fiber optic connections) and wireless connections, including RF connections via Bluetooth, WiFi (IEEE 802.11a/b/n), WiMax, cellular, satellite, laser, infrared and other suitable communication connections for providing a network connection for the disclosed methods. Examples of suitable RDMA protocols that can be adapted for communication according to the disclosed technologies include, without limitation: Infiniband, RDMA over Converged Ethernet (RoCE), iWARP, and other suitable communication protocols including other open and proprietary communication protocols.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Izenberg II into the system of Izenberg for the benefit of  The system allows a segmentation engine that is programmable, handles a dynamic network environment, is flexible to support multi protocols simultaneously, supports any known, proprietary and future protocols, is capable of supporting multi-layer encapsulation without increasing complexity of implementation, provides efficient software offload, requires small silicon area and has a low power consumption. The system supports data center ethernet (DCE) added support for priority-based flow control (PFC) to support drop-less Ethernet on certain traffic classes only and enable native FC-o-Ethernet and RDMA-over-Ethernet(RoCE), so that Ethernet standards committee is added support for priority-flow control, thus enabling flow control on selected traffic classes, while allowing normal behavior without flow control on Ethernet traffic. 
As per claim 66, in addition, the rejection of claim 37 is incorporate, in addition Izenberg does not explicitly disclose the following, however Izenberg II discloses:
wherein said plurality of said dissector-separate means and said combiner-integrator means are united in dissector-integration means, for further reducing the complexity and cost of said machine whereby said characteristics improve(Izenberg II,[0111 --  FIG. 6 illustrates ESGE 129 according to an embodiment of the invention. It includes (A) a configurable splitter engine 610 that separates the header form the data (this configurable splitting engine can be included in EPE 121 ore receiving information about the locations of headers from EPE 121), (b) a programmable header builder 640 that builds new headers for the segmented packet, (c) memory modules 620 and 630 for storing headers and data respectively, and (d) generic packet assembler 650 that combines the new header and data into a new valid packet]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Izenberg II into the system of Izenberg for the benefit of  The system allows a segmentation engine that is programmable, handles a dynamic network environment, is flexible to support multi protocols simultaneously, supports any known, proprietary and future protocols, is capable of supporting multi-layer encapsulation without increasing complexity of implementation, provides efficient software offload, requires small silicon area and has a low power consumption. The system supports data center ethernet (DCE) added support for priority-based flow control (PFC) to support drop-less Ethernet on certain traffic classes only and enable native FC-o-Ethernet and RDMA-over-Ethernet(RoCE), so that Ethernet standards committee is added support for priority-flow control, thus enabling flow control on selected traffic classes, while allowing normal behavior without flow control on Ethernet traffic.
As per claim 70, the rejection of claim 37 is incorporated, in addition, Izenberg discloses:
wherein said dissector-separator means and said combiner-integrator means are symbol registers, for receiving, storing, breaking into parts, bringing together, distributing and outputting said symbols, said content symbols, said address symbols, said content symbol parts and said address symbol parts, for further reducing the complexity of the machine whereby said characteristics further improve(Izenberg II, [0111 -- FIG. 6 illustrates ESGE 129 according to an embodiment of the invention. It includes (A) a configurable splitter engine 610 that separates the header form the data (this configurable splitting engine can be included in EPE 121 ore receiving information about the locations of headers from EPE 121), (b) a programmable header builder 640 that builds new headers for the segmented packet, (c) memory modules 620 and 630 for storing headers and data respectively, and (d) generic packet assembler 650 that combines the new header and data into a new valid packet.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Izenberg II into the system of Izenberg for the benefit of  The system allows a segmentation engine that is programmable, handles a dynamic network environment, is flexible to support multi protocols simultaneously, supports any known, proprietary and future protocols, is capable of supporting multi-layer encapsulation without increasing complexity of implementation, provides efficient software offload, requires small silicon area and has a low power consumption. The system supports data center ethernet (DCE) added support for priority-based flow control (PFC) to support drop-less Ethernet on certain traffic classes only and enable native FC-o-Ethernet and RDMA-over-Ethernet(RoCE), so that Ethernet standards committee is added support for priority-flow control, thus enabling flow control on selected traffic classes, while allowing normal behavior without flow control on Ethernet traffic.

Claims 25, 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izenberg et al.(10509764), and further in view of Buchmann et al.(20090006782), and further in view of Mediratta(20090083499) and further in view of Lesartre et al.(20160343431).

As per claim 25, the rejection of claim 1 is incorporate, in addition Izenberg does not explicitly disclose the following, however Lesartre discloses:
wherein the steps of said converting are steps of transcoding, including but not limited to encoding-decoding or combined encoding-decoding operations for further reducing the number of memory elements of said machine, whereby said characteristics further improve([Lesartre, [0035 -- Memory controller 420 may be a digital circuit that manages the flow of data to and from cross-point memory array 410. In some cases, memory controller 420 may be integrated with cross-point array 410 in the same integrated circuit package or semiconductor chip. In other cases, some portion or all of memory controller 420 may be separate from cross-point array 410.], [0037 -- In a process block 510 of process 500, read control module 422 receives a read address and identifies (in process block 520) an encoded block corresponding to the read address.; The data elements read from the scattered memory elements 153 may be collected to form a matrix in a buffer (not shown). In process block 540, decoding module 424 decodes the encoded block, which may be an operation on a buffered matrix representing the encoded block.]); 
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Lesartre into the system of Izenberg for the benefit of A cross-point memory array storing encoded data can use smaller and more energy efficient peripheral circuits or achieve better performance. The cross-point memory provides consistent performance because regardless of the data represented, each row or each column of the array has the same number of conductive memory elements.

As per claim 73, the rejection of claim 37 is incorporated, in addition, Izenberg  does explicitly disclose the following, however LeSartre discloses:
wherein said converter means are transcoders, such as encoder, decoder, or unified encoder-decoder machines, for further reducing the number of memory elements in said symbol transformer, whereby said characteristics further improve, comprising one or a plurality of said encoders, coupled directly or indirectly with and to one or a plurality of said crosspoint arrays, for converting a first symbol identifier code word to a second symbol identifier code word(Lesartre, [0035 -- Memory controller 420 may be a digital circuit that manages the flow of data to and from cross-point memory array 410. In some cases, memory controller 420 may be integrated with cross-point array 410 in the same integrated circuit package or semiconductor chip. In other cases, some portion or all of memory controller 420 may be separate from cross-point array 410.], [0037 -- In a process block 510 of process 500, read control module 422 receives a read address and identifies (in process block 520) an encoded block corresponding to the read address.; The data elements read from the scattered memory elements 153 may be collected to form a matrix in a buffer (not shown). In process block 540, decoding module 424 decodes the encoded block, which may be an operation on a buffered matrix representing the encoded block.]); 
one or a plurality of said decoders, coupled directly or indirectly with and to one or a plurality of said crosspoint arrays, for converting said second symbol identifier code word for said first identifier code word(Lesartre, [0037 -- In process block 540, decoding module 424 decodes the encoded block, which may be an operation on a buffered matrix representing the encoded block]); 
one or a plurality of said crosspoint arrays, for creating, storing and memorizing the associations, couplings and transforms between and among said first symbol identifier code word and said second symbol identifier code word(Lesartre, [0032 -- FIG. 4 shows more details of a specific implementation of a memory system 400 that distributes data elements from encoded blocks across extended areas. Memory system 400 includes a cross-point array 410 that has row lines 411, column lines 412, and memory elements 413, which may be similar or identical to corresponding structures such as described for cross-point array 100 of FIG. 1]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Lesartre into the system of Izenberg for the benefit of A cross-point memory array storing encoded data can use smaller and more energy efficient peripheral circuits or achieve better performance. The cross-point memory provides consistent performance because regardless of the data represented, each row or each column of the array has the same number of conductive memory elements.
Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izenberg et al.(10509764), and further in view of Buchmann et al.(20090006782), and further in view of Mediratta(20090083499) and further in view of Ng et al.(6700809).

As per claim 46, the rejection of claim 41 is incorporated, in addition Izenberg does not explicitly disclose the following, however Ng discloses:
wherein said memory element means are shift register cells, machines and devices(Ng, [Fig. 71 --  The queue control logic 1103 additionally responds to an advance signal 1106 (ADV) from the control logic by shifting the contents of the storage registers 1107 forward toward the head storage register 1107.sub.1, the value present at the head storage register 1107.sub.1 (i.e., the head entry) being overwritten by the value shifted forward from register 1107.sub.2, effectively expelling the head entry and establishing a new head entry]);
Therefore it would have been obvious to person of ordinary skill at the time of filing to incorporate the features of Ng into the system of Izenberg for the benefit of providing massively parallel, and therefore extremely rapid search. Reduces amount of power required to perform a search.
Claim 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izenberg et al.(10509764), and further in view of Buchmann et al.(20090006782), and further in view of Mediratta(20090083499) and further in view of Ono et al.(20140215264).

As per claim 56, the rejection of claim 37 is incorporated, in addition Izenberg does not explicitly disclose the following, however Ono discloses:
wherein said machine is embodied in one or a plurality of crosspoint arrays for performing said operations on and with pluralities of said content signals, said address signals, said content signal parts and said address signal parts, for reducing complexity of said machine, whereby said characteristics improve, comprising a plurality of first conveyor line means, for receiving, conveying and outputting said content signal, or said content signal part, or both types of content signal presentments(Ono, [Fig. 8 -- In the computer system SYS1, when accessing the memory MEM2, the CPU3 outputs, to the crossbar switch 700, not only the address signal AD, the data signal I/O, and the control signal CNT, but also the chip select signal CS0. When accessing the memory MEM3, the CPU3 outputs, to the crossbar switch 700, not only the address signal AD, the data signal I/O, and the control signal CNT, but also the chip select signal CS1.]); 
a plurality of second conveyor line means, arranged to form a plurality of crosspoints with the plurality of said first conveyor line areas, for receiving, conveying, and outputting said address signal presentments(Ono, [0097 --  When accessing the memory MEM0, each of the CPU0 and the CPU1 drives the address signal line AD, the data signal line I/O, the control signal CNT, and the chip select signal CS0. In the example illustrated in FIGS. 6 and 7, the CPU0 to the CPU3 are each accessible to four memories MEM0 to MEM3 at maximum]);
a plurality of said memory element means, coupled to said first conveyor line means and to said second conveyor line means at or about said crosspoints, for providing programmable, writable, storable and memorizable or fixed conveyance or nonconveyance states(Ono, [0053 --  Each CPU control unit 200 controls information, such as data, transferred between the corresponding CPU and the memory MEM connected to the relevant CPU via the crossbar switch 700. Furthermore, each CPU control unit 200 controls information, such as data, transferred between the CPUs via the internal bus IBUS, and monitors the operation of the corresponding CPU, to thereby detect a failure of the relevant CPU. An example of the CPU control unit 200 is illustrated in FIG. 4.]).      Therefore it would have been obvious to person of ordinary skill at the time of filing to incorporate the features of Ono into the system of Izenberg for the benefit of replaces a failed CPU with an unused CPU without resorting control and manipulation applied from outside, so that reliability of the apparatus is improved in an efficient manner. The apparatus turns off supply of electric power to the unused or failed CPU by a power control unit, so that power consumption by the apparatus is reduced in an efficient manner.

Claims 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izenberg et al.(10509764), and further in view of Buchmann et al.(20090006782), and further in view of Mediratta(20090083499) and further in view of Snider et al.(20040041617).

As per claim 58, the rejection of claim 37 is incorporated, in addition Izenberg does not explicitly disclose the following, however Snider discloses:
wherein one or a plurality of said transistor circuits are configured in said crosspoint array,(Snider, [0069 -- The configurable molecular switch array 50, depicted in FIG. 5, comprises junctions 16 that form a configurable first set 64 and second set 66 of crossbar or crosspoint switches], [0071 --  The configurable molecular switch array 50 thus comprises a plurality of pairs of crossed wires and associated junctions]);
comprising a multiplicity of n-type transistors coupled parallel to each other by their individual gate terminals, drain terminals, and source terminals, for forming one or a multiplicity of input signal conveyor lines, output conveyor lines and a ground terminal, respectively(Snider, [0073 --  (b) a configurable set 70 of n-type field effect transistors where the first set of conductor wires 52 of the first plane of wires cross the second set of n-type semiconductor wires 58 of the second plane of wires;]);
 a multiplicity of p-type transistors coupled by their individual drain terminals, gate terminals and source terminals to said output signal conveyor line, a united program and a precharge voltage terminal and a supply voltage terminal, respectively, for forming, in combination with said multiplicity of n-type transistors, one or a multiplicity of NOR gates(Snider, [0085 -- FIG. 8b illustrates a specific connection of the devices of the configurable molecular switch array 50 depicted in FIG. 5 to implement a two input logical NOR gate. It will be noted that the signals A 106 and B 108 can be routed to the upper quadrants 68, 70 from either the left or right side of the top half of the array 50. The array 50 is indifferent as to which wires are used in the upper quadrants 68, 70 for routing the input signals to the nFETs and pFETs.]);
 said ground terminal, said united program and precharge voltage terminal and said common supply voltage terminal, for receiving energy necessary to the programming and operation of said transistor circuit(Snider, [0055 -- The transistor in the second state 44 (FIG. 4b) has a horizontal wire 40 that is put into a low impedance state in the junction regardless of whether the vertical wire 42 in that junction is in the low voltage or high voltage state.]).
Therefore it would have been obvious to person of ordinary skill at the time of filing to incorporate the features of Snider into the system of Izenberg for the benefit of interconnect the devices and to connect the devices of two structures that provide voltages equal to a desired signal level for high and low voltage levels. The molecular switch arrays formed provide the advantages to economic fabrication and configuration of complex functional elements for the construction of computer system; provide signal restoration or ability to restore the logic levels of the signal; implement a specific interconnection of devices for NAND gates that are universal components for realizing logical computational function; thus implementing complex logical functions with minimal signal degradation. They also exhibit significant defect tolerance; are easy to route and configure, making it easy to route signals from inputs and outputs, particularly, in the presence of defects.
Claims 60  is/are rejected under 35 U.S.C. 103 as being unpatentable over Izenberg et al.(10509764), and further in view of Buchmann et al.(20090006782), and further in view of Mediratta(20090083499) and further in view of Kanno(20190362081).

As per claim 60, the rejection of claim 37 is incorporate, in addition Izenberg does not explicitly disclose the following, however Kanno discloses:
wherein said memory means for performing said operations are comprising one or a plurality of decoder means for converting inputted said content symbol, said address symbol, said content symbol part and said address symbol to a decoder output signal(Kanno, [0048 -- In response to receiving from the host a read request that designates a physical address indicative of a physical storage location of the nonvolatile memory in which the encrypted data is stored, the controller reads both the encrypted data and the first address from the nonvolatile memory, on the basis of the physical address, and decrypts the read encrypted data with the first encryption key and the read first address.]);
 one or a plurality of encoder memory means for converting an inputted encoder input signal to said content symbol, said address symbol, said content symbol part and said address symbol part(Kanno, [0048 -- In response to receiving from the host a read request that designates a physical address indicative of a physical storage location of the nonvolatile memory in which the encrypted data is stored, the controller reads both the encrypted data and the first address from the nonvolatile memory, on the basis of the physical address, and decrypts the read encrypted data with the first encryption key and the read first address.]); 
one or a plurality of memory core means, coupled by a first and a second plurality of inputs to said decoder means, and by a first and a second plurality of outputs to said encoder means, for receiving at least a pair of said decoder output signals from said decoder means, for creating and storing associations, couplings and transforms between and among a plurality of said decoder output signals, and for outputting encoder said input signal to said encoder means(Kanno, [Fig. 7 -- As illustrated in the left part of FIG. 7, when a decryption circuit 15A in the encryption/decryption circuit 15 receives write data to be encrypted, the address information, and the encryption key, the decryption circuit 15A encrypts the write data with the address information and the encryption key and outputs the encrypted write data.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Kanno into the system of Izenberg for the benefit of the write amplification can be lowered by reducing the frequency of garbage collection (GC). The performance of the flash storage device can be improved. The life of the flash storage device can be extended to a maximum.


Claims 62  is/are rejected under 35 U.S.C. 103 as being unpatentable over Izenberg et al.(10509764), and further in view of Buchmann et al.(20090006782), and further in view of Mediratta(20090083499) and further in view of Kaviani(5841295).

As per claim 62, the rejection of claim 37 is incorporated, in addition, Izenberg does not explicitly disclose the following, however Kaviani discloses:
wherein said machine is embodied in a plurality of logic NAND gates, comprising a first plurality of logic gate means for providing logic NAND functions(Kaviani, [Fig. 3 --  Referring to FIG. 3, each PLA-like block 22 includes a series of input lines 38, which are each operatively connected between the routing circuit 18 and a respective input line of a series of buffers 40. Each of these buffers has an inverting output line and a non-inverting output line, and both of these output lines are provided to a programmable crossbar switch 42. The crossbar switch includes a series of programmable switches (indicated by crosses in FIG. 3). ]);
 a second plurality of logic gate means for providing logic NAND functions(Kaviani, [Fig. 3 -- The second crossbar switch 46 is a specially-customized crossbar switch. Some of its input lines are switchably connectable to input lines of a second series of NAND gates 52 by pass transistors (represented by crosses in FIG. 3). Others of its inputs are permanently operatively connected to input lines of the second series of NAND gates 52 (indicated by dots on FIG. 3).]);
 said crosspoint array, wherein said memory elements of said crosspoint array are coupled with and to a plurality outputs of said first plurality of logic gate means and a plurality of inputs of said second plurality of logic gate means, for providing arbitrary connections between and among of pluralities of said outputs and said inputs at a plurality of the crosspoints(Kaviani, [Fig. 3 -- The second crossbar switch 46 is a specially-customized crossbar switch. Some of its input lines are switchably connectable to input lines of a second series of NAND gates 52 by pass transistors (represented by crosses in FIG. 3). Others of its inputs are permanently operatively connected to input lines of the second series of NAND gates 52 (indicated by dots on FIG. 3). ]);
Therefore it would have been obvious to person of ordinary skill at the time of filing to incorporate the features of Kaviani into the system of Izenberg for the benefit of In field programmable IC contg both look-up tables and programmable logic array-like circuits. Allows large numbers of logic circuits to be implemented efficiently, while occupying less area, consume less power and more quick in operation.
Claim(s) 64-65  is/are rejected under 35 U.S.C. 103 as being unpatentable over Izenberg et al.(10509764), and further in view of Buchmann et al.(20090006782), and further in view of Mediratta(20090083499) and further in view of Habusha et al.(9928207), and further in view of Izenberg II(20150081726).

As per claim 64, the rejection of claim 37 is incorporate, in addition Izenberg does not explicitly disclose the following, however Habusha discloses:
dissector-separator means, coupled directly or indirectly with and to, or incorporated by said symbol transformer means for breaking up said address symbol(Habusha, [Fig. 7, 706 -- At step 706, the peripheral device may extract one or more transaction attributes from the address, and produce a transaction address. This step may involve a configurable port. The configurable port may be configured to extract transaction attributes from the bits of the address included with the transaction.]);
   Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Habusha into the system of Izenberg for the benefit of the Transaction Layer Packet (TLP) processing hints (TPH) attributes provide information to the recipient of the transaction to assist the recipient in possibly processing the transaction more quickly. The configuration management module can monitor transactions seen at the configurable port and detect information provided, during configuration of the computing system. The configurable ports can remove the attributes from the internal transaction, and generate an outgoing PCI transaction using the internal transaction and the extracted attributes. An attribute can identify the requester of the transaction, can indicate how the transaction should be handled by the recipient, and/or can provide hints to assist in faster processing of the transaction. 
comprising one or a plurality of dissector-separator means, coupled directly or indirectly with and to, or incorporated by said symbol transformer means, for breaking up said content symbol(Izenberg II, [0111 -- FIG. 6 illustrates ESGE 129 according to an embodiment of the invention. It includes (A) a configurable splitter engine 610 that separates the header form the data (this configurable splitting engine can be included in EPE 121 ore receiving information about the locations of headers from EPE 121]);
 and providing said content symbol parts, said address symbol parts, or both types of symbol part presentments(Izenberg II, [0111 -- It includes (A) a configurable splitter engine 610 that separates the header form the data (this configurable splitting engine can be included in EPE 121 ore receiving information about the locations of headers from EPE 121), (b) a programmable header builder 640 that builds new headers for the segmented packet, (c) memory modules 620 and 630 for storing headers and data respectively, and (d) generic packet assembler 650 that combines the new header and data into a new valid packet.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Izenberg II into Izenberg for the benefit of the system allows a segmentation engine that is programmable, handles a dynamic network environment, is flexible to support multi protocols simultaneously, supports any known, proprietary and future protocols, is capable of supporting multi-layer encapsulation without increasing complexity of implementation, provides efficient software offload, requires small silicon area and has a low power consumption. The system supports data center ethernet (DCE) added support for priority-based flow control (PFC) to support drop-less Ethernet on certain traffic classes only and enable native FC-o-Ethernet and RDMA-over-Ethernet(RoCE), so that Ethernet standards committee is added support for priority-flow control, thus enabling flow control on selected traffic classes, while allowing normal behavior without flow control on Ethernet traffic.

As per claim 65, the rejection of claim 37 is incorporate, in addition Izenberg does not explicitly disclose the following, however Habusha discloses:
one or a plurality of combiner-integrator means, coupled directly or indirectly with and to, or integrated by said symbol transformer means, for uniting said content symbol parts(Habusha, [Col. 18 lines 21-25 -- At step 708, the peripheral device may generate a second transaction that includes the one or more transaction attributes and the transaction address produced at step 706. The second transaction may be a generated according to an external bus protocol. The second transaction may be generated by a configurable port.]);
   Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Habusha into the system of Izenberg for the benefit of the Transaction Layer Packet (TLP) processing hints (TPH) attributes provide information to the recipient of the transaction to assist the recipient in possibly processing the transaction more quickly. The configuration management module can monitor transactions seen at the configurable port and detect information provided, during configuration of the computing system. The configurable ports can remove the attributes from the internal transaction, and generate an outgoing PCI transaction using the internal transaction and the extracted attributes. An attribute can identify the requester of the transaction, can indicate how the transaction should be handled by the recipient, and/or can provide hints to assist in faster processing of the transaction. 
  one or a plurality of combiner-integrator means, coupled directly or indirectly with and to, or integrated by said symbol transformer means, for uniting said address symbol parts,(Izenberg II, [0111 --  (d) generic packet assembler 650 that combines the new header and data into a new valid packet.]);
 and forming said content symbol and said address symbol(Izenberg II, [0111 --  (d) generic packet assembler 650 that combines the new header and data into a new valid packet.]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Izenberg II into Izenberg for the benefit of the system allows a segmentation engine that is programmable, handles a dynamic network environment, is flexible to support multi protocols simultaneously, supports any known, proprietary and future protocols, is capable of supporting multi-layer encapsulation without increasing complexity of implementation, provides efficient software offload, requires small silicon area and has a low power consumption. The system supports data center ethernet (DCE) added support for priority-based flow control (PFC) to support drop-less Ethernet on certain traffic classes only and enable native FC-o-Ethernet and RDMA-over-Ethernet(RoCE), so that Ethernet standards committee is added support for priority-flow control, thus enabling flow control on selected traffic classes, while allowing normal behavior without flow control on Ethernet traffic.
Claims 76  is/are rejected under 35 U.S.C. 103 as being unpatentable over Izenberg et al.(10509764), and further in view of Buchmann et al.(20090006782), and further in view of Mediratta(20090083499) and further in view of Talagala et al.(20140195480).

As per claim 76, the rejection of claim 37 is incorporated, in addition, Izenberg does not explicitly disclose the following, however Talagala discloses:
further comprising one or a plurality of first read only memories, coupled with and to one or a plurality of said programmable memories, for storing and converting a plurality of said content symbols and said content symbol parts to a plurality of content symbol identifier code words and of content symbol identifier code word parts,(Talagala, [0279 -- For a persistent queue data structure, the enforcement module 1910, as described below, may enforce one or more rules for the persistent queue, such as enforcing that the queue be sequential and append-only, requiring that data be written only to a first end (e.g., a back or tail) of the queue data structure, that data be read only from a second end (e.g., a front or head) of the queue data structure, so that the persistent queue remains a FIFO data structure.]);
 one or a plurality of second read only memories, coupled with and to one or a plurality of said programmable memories, for storing and converting a plurality of said address symbols and of said address symbol parts to one or a plurality of address symbol identifier codewords and of address symbol identifier code word parts,(Talagala, [0279 --  For a persistent queue data structure, the enforcement module 1910, as described below, may enforce one or more rules for the persistent queue, such as enforcing that the queue be sequential and append-only, requiring that data be written only to a first end (e.g., a back or tail) of the queue data structure, that data be read only from a second end (e.g., a front or head) of the queue data structure, so that the persistent queue remains a FIFO data structure. ]);
 one or a plurality of said programmable memories for programming, storing, and memorizing the associations, couplings and transforms between and among or a plurality of said content symbol identifier code words and of said address symbol identifier code words, and between and among of a plurality of said content symbol identifier code word parts and of said address symbol identifier code word parts(Talagala, [0146 -- Committing the data to solid-state, non-volatile storage 1110 may comprise the storage controller 1104 accessing data from the ACM 1111 auto-commit buffers 1013, associating the data with the corresponding logical identifier (e.g., labeling the data), and injecting the labeled data into the write data pipeline 1106 as described above. In some embodiments, to ensure there is a page program command capable of persisting the ACM data, the storage controller 1104 maintains two or more pending page programs during operation. ]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Talagala into the system of Izenberg for the benefit of  providing access at larger sized granularity to increase access rates and to provide more efficient write combining operation. The method enables a hypervisor to maintain ACM address range in association with auto-commit buffers until explicitly released by an ACM user, so that use of an ACM as a cache front-end can increase performance and reduce wear on a cache device. The method enables a destage module to increase transfer size and a number of parallel destage processes or threads to increase transfer rate. The method enables determining a unique identifier in a predefined known manner to reduce, limit and eliminate collisions between unique identifiers.  
Talagala does not explicitly disclose the following, however Mediratta discloses:
and for performing the storing and conversion in the reverse order(Mediratta, [0062 -- Also, when supporting the FIFO model, the stored information (in column/field 513) represents both the retrieval order as well as stored information. However, when the arrival order is different from the desired retrieval order (e.g., in case of LIFO), the identifiers may have the order of either the arrival order or the access order. ]);
Therefore it would have been obvious to person of ordinary skill at the time of filing to incorporate the features of Mediratta into the system of Izenberg for the benefit of the structure providing enhanced access to a stored item, and enhances search capabilities in the content addressable memory to provide the desired access order.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132